Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 8, 9, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng (US 20050155710 A1).
Regarding claim 1, Tseng teaches a substrate support (i.e. wafer cassette or holder 74) (fig.3) for a processing region ([0033], chamber interior 46 is purged with nitrogen or other inert purging gas), the substrate support comprising: a compliant sealing device (e.g. device comprising bellows housing 48) (fig.3) comprising: a coupling mechanism (i.e. plate mount collar 60) (figs.3 and 4) comprising a mating surface (e.g. top surface of 60) (figs.3 and 4) configured to interface ([0037], Upon lowering of the lift shaft 62, the bellows 54 partially compresses) with an opposing surface (e.g. bottom surface of 64) (fig.3) of an electrostatic chuck (i.e. cassette stage 64) (fig.3), wherein the mating surface is configured to form a separable seal when disposed against the opposing surface of the electrostatic chuck (implicit, as indicated by the up-down arrow) (fig.3); a sealing device body (e.g. body of bellows 54) (figs.3 and 4) connected to the coupling mechanism ([0029], mounted on the shaft mount plate 58) ([0028], A plate mount collar 60 is welded, bolted or otherwise attached to the shaft mount plate 58) and comprising a passageway (e.g. passageway for 62 within 66) (figs.3 and 4); and a bellows (i.e. bellows 54) (figs.3 and 4) surrounding the sealing device body (implicit, as seen in figs.3 and 4).
Regarding claim 2, Tseng teaches the substrate support of claim 1, wherein the coupling mechanism comprises a raised element that includes the mating surface (e.g. plate mount collar 60 is raised) (figs. 3 and 4).
Regarding claim 6, Tseng teaches the substrate support of claim 1, wherein the compliant sealing device is positioned in a center of the substrate support (implicit, as seen in figs.3 and 4).
Regarding claim 7, Tseng teaches the substrate support of claim 1, wherein the compliant sealing device compresses in response to mating with the opposing surface of the electrostatic chuck ([0037], emptied cassette 74 is removed from the chamber interior 46. This is carried out typically by lowering the cassette stage 64 … Upon lowering of the lift shaft 62, the bellows 54 partially compresses).
Regarding claim 8, it is rejected for the same reasons as stated in claim 1.
Regarding claim 9, Tseng teaches the compliant sealing device of claim 8, wherein the coupling mechanism comprises a raised element (e.g. plate mount collar 60 is raised) (figs. 3 and 4) configured to interface with a bottom of the electrostatic chuck (implicit, as indicated by the up-down arrow) (fig.3).
Regarding claim 13, it is rejected for the same reasons as stated in claim 6.
Regarding claim 14, it is rejected for the same reasons as stated in claim 7.
Regarding claim 15, it is substantially rejected for the same reasons as stated in claim 1. Tseng further teaches, a processing volume (e.g. volume in chamber interior 46) (fig.3); a gas supply ([0033], the chamber interior 46 is purged with nitrogen or other inert purging gas); and a pedestal assembly (e.g. assembly of cassette 74) (fig.3) ([0033], cassette 74, which contains multiple semiconductor wafers (not shown) to be processed in a multi-chamber integrated cluster tool) disposed in the processing volume (implicit, as seen in fig.3).
Regarding claim 16, it is rejected for the same reasons as stated in claim 9.
Regarding claim 19, it is rejected for the same reasons as stated in claim 6.
Regarding claim 20, it is rejected for the same reasons as stated in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20050155710 A1), and further in view of Parkhe (US 20020050246 A1).
Regarding claim 3, Tseng teaches the substrate support of claim 2, wherein the sealing device body comprises a second material ([0026], bellows 54 is AM350 stainless steel).
Tseng does not teach, the raised element comprises a first material and the second material is different than the first material.
Parkhe teaches in a similar field of endeavor of semiconductor wafer support assembly, the raised element (i.e. lip 231) (fig.2A) comprises a first material ([0090], bellows isolator 226 is preferably fabricated from an insulating material, such as ceramic … bellows isolator 226 vertically extends from the bottom of the shaft 126 to the enclosure 208 and forms a lip 231).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the raised element comprising a first material and the second material is different than the first material in Tseng, as taught by Parkhe, as it provides the advantage of thermal isolation of the electrostatic chuck and the substrate support.
Regarding claim 4, Tseng and Parkhe teach the substrate support of claim 3, wherein the raised element comprises a ceramic (Parkhe, [0090], bellows isolator 226 is preferably fabricated from an insulating material, such as ceramic … bellows isolator 226 vertically extends from the bottom of the shaft 126 to the enclosure 208 and forms a lip 231) and the sealing device body comprises a metal or metal alloy (Tseng, [0026], bellows 54 is AM350 stainless steel).
Regarding claim 10, it is rejected for the same reasons as stated in claim 3.
Regarding claim 11, it is rejected for the same reasons as stated in claim 4.
Regarding claim 17, it is rejected for the same reasons as stated in claim 3.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20050155710 A1).
Regarding claim 5, Tseng teaches the substrate support of claim 2, wherein the raised element ([0028], plate mount collar 60 is welded, bolted or otherwise attached to the shaft mount plate 58) and the sealing device body ([0026], bellows 54 is AM350 stainless steel) comprise a first material (implicit that raised element and sealing device body are metals).
Tseng does not teach the raised element comprises a first material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the raised element comprising a first material in Tseng, as it provides the advantage of effective heat transfer.
Regarding claim 12, it is rejected for the same reasons as stated in claim 5.
Regarding claim 18, it is rejected for the same reasons as stated in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        10/14/2022





	/THIENVU V TRAN/                                                                 Supervisory Patent Examiner, Art Unit 2839